Currie, J.
(concurring). While I concur in the opinion of the court herein, I think it well to point out that the overruling of the demurrer does not dispose of the lawsuit on the merits. The decision required to be reached at the joint conference pursuant to sec. 40.03 (1), Stats., may be very informal and consist of no more than a verbal statement in behalf of the members of the joint school committee of the nature of the decision reached. Therefore, when trial of the instant case is held on the merits, the evidence may disclose that such a verbal decision was communicated at the joint conference. The fact that the minutes of the joint conference do not disclose such verbally announced decision would not preclude the receiving of extrinsic evidence of the same. Home Savings Bank v. Gertenbach (1955), 270 Wis. 386, 71 N. W. (2d) 347, 72 N. W. (2d) 697; and Huebner v. Advance Refrigerator Co. (1929), 200 Wis. 233, 235, 227 N. W. 868, 66 A. L. R. 1325.